Order filed July 29, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00034-CV
                                ____________

                        HELEN MAYFIELD, Appellant

                                        V.

THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS
 & JOHN P. BARNWELL, CEO OF THE EVENING POST PUBLISHING
            CO., JOINTLY AND SEVERALLY, Appellees


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26254


                                     ORDER

      Appellant was determined to be indigent and entitled to proceed without the
advance payment of costs. On January 19, 2012, the official court reporter, Cynthia
Berry, notified this court that no record was taken in this case. The clerk’s record
was filed July 30, 2013. Appellant filed her brief on December 27, 2013. Attached
to her brief is a copy of a reporter’s record from a motion hearing held on February
6, 2012. The court requires the original record to be made part of the record in this
appeal.

      We order Cynthia Berry, the official court reporter, to file the reporter’s
record from the hearing held February 6, 2012, in this appeal within 20 days of the
date of this order.



                                  PER CURIAM